        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 1 of 28


                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

MICHELLE B.,
                                                    Plaintiff,
             v.                                                         1:19-CV-710
                                                                        (ATB)

COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant.
______________________________________________________________________

HOWARD D. OLINSKY, ESQ., for Plaintiff
CHRISTOPHER L. POTTER, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                     MEMORANDUM-DECISION and ORDER

      This matter was referred to me, for all proceedings and entry of a final judgment,
pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in
accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.
Local Rule 73.1, and the consent of the parties. (Dkt. Nos. 4, 7).

I.    PROCEDURAL HISTORY
      Plaintiff protectively filed an application for Disability Insurance Benefits

(“DIB”) on October 6, 2015, alleging disability beginning May 8, 2014.
(Administrative Transcript (“T”) 105, 211-212). Plaintiff’s application was denied

initially on December 29, 2015. (T. 105, 108-11). Plaintiff requested a hearing, which
was held before Administrative Law Judge (“ALJ”) Arthur Patane, on November 6,

2017. (T. 70-96). At the request of plaintiff’s counsel, a second hearing was held on
May 10, 2018, at which time counsel cross-examined vocational expert (“VE”)
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 2 of 28


Salvatore Garozzo regarding his responses to interrogatories. (T. 59-69). On August 2,
2018, the ALJ issued an order denying plaintiff’s claims. (T. 30-41). The ALJ’s

decision became the Commissioner’s final decision when the Appeals Council denied
plaintiff’s request for review on April 19, 2019. (T. 1-3).

II.   GENERALLY APPLICABLE LAW

      A.     Disability Standard
      To be considered disabled, a plaintiff seeking disability insurance benefits or SSI
disability benefits must establish that he is “unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In
addition, the plaintiff’s
      physical or mental impairment or impairments [must be] of such severity
      that he is not only unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any other kind of
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether he would be
      hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).
      The Commissioner uses a five-step process, set forth in 20 C.F.R. sections

404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.
      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment

                                             2
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 3 of 28


      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled without considering vocational
      factors such as age, education, and work experience . . . . Assuming the
      claimant does not have a listed impairment, the fourth inquiry is whether,
      despite the claimant’s severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the claimant is unable to
      perform his past work, the [Commissioner] then determines whether there
      is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,
416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that her impairment prevents her from performing
her past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B.     Scope of Review
      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence
supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.

Soc. Sec. Admin, Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)).
Substantial evidence is “such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.
2012). It must be “more than a scintilla” of evidence scattered throughout the

administrative record. Id. However, this standard is a very deferential standard of
review “ – even more so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.
      “To determine on appeal whether an ALJ’s findings are supported by substantial
evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include


                                             3
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 4 of 28


that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859
F.2d 255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record
contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).
       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles
v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ
cannot “‘pick and choose’ evidence in the record that supports his conclusions.” Cruz
v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.
09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS
       Plaintiff was 50 years old on the date of the initial administrative hearing. (T.

73). She lived with her parents and 16-year-old daughter. (T. 79). After completing
high school, plaintiff eventually entered the work force and was most recently
employed by Key Bank as a lock box specialist. (T. 74.). Her duties included data
entry and opening mail. (Id.). Plaintiff was let go from her position at Key Bank

because of her performance, which, she testified, suffered as a result of her medical
conditions and treatment relative to several ongoing workers’ compensation claims.
(Id.). Specifically, plaintiff testified that she experienced issues with her right arm,
including her shoulder, elbow, and wrist; she also treated for carpal tunnel in both

hands. (T. 75-76). She had consistent numbness in her right arm, and consequently


                                              4
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 5 of 28


made “a lot of mistakes” at work. (T. 74-76). Plaintiff’s carpal tunnel syndrome was
diagnosed fifteen years prior to the date of the initial hearing. She had carpal tunnel

release performed on both hands in 2000. (T. 77-78). In 2015, she had arthroscopic
surgery on her right shoulder, and was “a lot better” after the surgery. (T. 78-79). The

same year, she had two other surgeries to her right upper extremity – the first to
alleviate her “trigger finger,” and the second on the ulnar nerve in her elbow. (T. 80-

83).
       Plaintiff testified that during an average day she typically drove her daughter to

school, performed household chores, planned and cooked dinner, took a shower,
walked the dog, and ran other errands. (T. 79-80). She could not lift anything “heavy”
with her right arm. (T. 80). At the time of her initial hearing she was waiting for
workers’ compensation to approve another procedure to address the continued loss of
feeling in her hands. (T. 80-81). Plaintiff testified that there was no pain associated
with the numbness she experienced, just weakness. (T. 87). However, she had

difficulty opening ziploc bags and jars, and testified that she dropped items such as her
keys. (T. 84-85). Her hands went numb when she held a book. (T. 87).

       Plaintiff further testified that she suffered from anxiety and depression caused by,
among other things, her medical conditions. (T. 91-92). She attended therapy with a

psychiatric nurse practitioner. (Id.). She was also pursuing bariatric surgery, and
weighed approximately 315 pounds on the date of the hearing. (T. 85-86). She did not
have any limitations in her ability to sit or walk. (T. 86). She experienced frequent,
recurring urinary tract infections that affected her ability to function. (T. 88-91). In

addition, plaintiff had diabetes, which was “somewhat manageable” at the time of the


                                             5
          Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 6 of 28


hearing. (T. 94).

IV.   THE ALJ’S DECISION
      After reviewing the procedural history of the plaintiff’s application and stating
the applicable law, the ALJ found that plaintiff had not engaged in substantial gainful
activity (“SGA”) since her disability onset date. (T. 32). At step two of the sequential
evaluation, the ALJ found that plaintiff had the following severe impairments: right
upper extremity disorder, diabetes mellitus, obesity, and carpal tunnel syndrome. (Id.).
At step three of the evaluation, the ALJ found that plaintiff did not have an impairment
or combination of impairments that met or medically equaled the severity of a Listed
Impairment. (T. 35).

      At step four, the ALJ found that plaintiff had the RFC for light work as defined
in 20 C.F.R. §§ 404.1567(b), except that she was limited to lifting up to 10 pounds with

her dominant right upper extremity. (T. 36). The ALJ concluded that no such
restriction existed with regard to plaintiff’s left upper extremity, and she could

frequently, but not constantly, make use of both hands for fine manipulation. (Id.).
      Next, the ALJ found that plaintiff was unable to perform any past relevant work.
(T. 39). However, at step five, using the Medical Vocational Guidelines as a
“framework,” and the VE’s testimony, the ALJ found that plaintiff was “capable of

making a successful adjustment to other work that exists in significant numbers in the
national economy.” (T. 40). Thus, the ALJ found that plaintiff was not disabled. (T.
40-41).

V.    ISSUES IN CONTENTION
      Plaintiff raises the following arguments in support of her contention that the


                                             6
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 7 of 28


ALJ’s RFC determination was not supported by substantial evidence:
      1.     The ALJ relied on the vague and stale opinion of a consulting examiner to
             craft an RFC that did not properly account for plaintiff’s impairments.
             (Plaintiff’s Brief (“Pl.’s Br.”) at 13-18) (Dkt. No. 9).

      2.     The ALJ failed to properly weigh the opinion of plaintiff’s treating nurse
             practitioner regarding her mental impairments. (Pl.’s Br. at 18-21).

      3.     The ALJ failed to find plaintiff’s chronic urinary tract infections severe
             and failed to take into account the impact her infections will have on her
             ability to engage in sustained work activity. (Pl.’s Br. at 21-24).

The Commissioner contends that the ALJ’s analysis of the medical opinion evidence,

and his ultimate RFC determination, are supported by substantial evidence.

(Defendant’s Brief (“Def.’s Br.”) at 3-13) (Dkt. No. 12). For the following reasons, this

court agrees with the defendant and will affirm the Commissioner’s decision.

                                      DISCUSSION

VI.   SEVERE IMPAIRMENT

      A.     Legal Standards

      The claimant bears the burden of presenting evidence establishing severity at step

two of the disability analysis. Rhondalee T. v. Berryhill, No. 3:17–CV–1241 (CFH),

2019 WL 1100267, at *5 (N.D.N.Y. Mar. 8, 2019) (citing Taylor v. Astrue, 32 F. Supp.

3d 253, 265 (N.D.N.Y. 2012)). A severe impairment is one that significantly limits the

plaintiff’s physical and/or mental ability to do basic work activities. See 20 C.F.R. §§

404.1520(c), 416.920(c); see also 20 C.F.R. §§ 404.1521(a), 416.921(a) (noting that an

impairment is not severe at step two if it does not significantly limit a claimant’s ability

to do basic work activities).
                                             7
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 8 of 28


      The Regulations define “basic work activities” as the “abilities and aptitudes

necessary to do most jobs,” examples of which include, (1) physical functions such as

walking, standing, lifting, pushing, pulling, reaching, carrying, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and

remembering simple instructions; (4) use of judgment; (5) responding appropriately to

supervision, co-workers and usual work situations; and (6) dealing with changes in a

routine work setting. 20 C.F.R. §§ 404.1521(b), 416.921(b). “Severity” is determined

by the limitations imposed by an impairment, and not merely by its diagnosis. The

mere presence or diagnosis of a disease or impairment is not, by itself, sufficient to

deem a condition severe. Monique Danielle W. v. Comm’r of Soc. Sec., No. 5:18-CV-

184 (DNH), 2019 WL 2358529, at *4 (N.D.N.Y. June 4, 2019) (quoting Zenzel v.

Astrue, 993 F. Supp. 2d 146, 152 (N.D.N.Y. 2012)).

      An ALJ should make a finding of “‘not severe’ . . . if the medical evidence

establishes only a ‘slight abnormality’ which would have ‘no more than a minimal

effect on an individual’s ability to work.’” Mark K. v. Comm’r of Soc. Sec. Admin., No.

5:18-CV-627 (GLS), 2019 WL 4757381, at *1 (N.D.N.Y. Sept. 30, 2019) (quoting

Rosario v. Apfel, No. 97 CV 5759, 1999 WL 294727, at *5 (E.D.N.Y. Mar. 19, 1999)).

Although an impairment may not be severe by itself, the ALJ must also consider “the

possibility of several such impairments combining to produce a severe impairment . . .

.” Social Security Ruling (“SSR”) 85-28, 1985 WL 56856, at *3 (1985). However, a

combination of “slight abnormalities,” having no more a minimal effect on plaintiff’s

ability to work, will not be considered severe. Id. The ALJ must assess the impact of


                                             8
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 9 of 28


the combination of impairments, rather than assessing the contribution of each

impairment to the restriction of activity separately, as if each impairment existed alone.

Id.

      The step two analysis “may do no more than screen out de minimis claims.” Vogt

on behalf of Vogt v. Comm’r of Soc. Sec., No. 18-CV-231, 2019 WL 4415277, at *4

(W.D.N.Y. Sept. 16, 2019) (quoting Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995)). If the disability claim rises above a de minimis level, then the ALJ must

undertake the remaining analysis of the claim at step three through step five. Dixon, 54

F.3d at 1030.

      Often, when there are multiple impairments, and the ALJ finds some, but not all

of them severe, an error in the severity analysis at step two may be harmless because the

ALJ continued with the sequential analysis and did not deny the claim based on the lack

of a severe impairment alone. Tryon v. Astrue, No. 5:10-CV-537 (MAD), 2012 WL

398952, at *3 (N.D.N.Y. Feb. 7, 2012) (citing Kemp v. Commissioner of Soc. Sec., No.

7:10-CV-1244 (GLS/ATB), 2011 WL 3876526, at *8 (N.D.N.Y. Aug. 11, 2011)). This

is particularly true because the regulations provide that combined effects of all

impairments must be considered, regardless of whether any impairment, if considered

separately, would be of sufficient severity. 20 C.F.R. §§ 404.1523, 416.923; Dixon, 54

F.3d at 1031.

      B.     Application

      Plaintiff argues the ALJ erred in finding that her chronic urinary tract infections

(“UTI”) did not constitute a severe impairment, despite “substantial evidence that this


                                            9
          Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 10 of 28


impairment caused more than a minimal impact on [plaintiff’s] ability to engage in

successful work activity.” (Pl.’s Br. at 21). The Commissioner argues that the ALJ’s

step two determination was supported by substantial evidence, and plaintiff’s reported

UTIs did not cause any significant limitation of plaintiff’s physical ability. (Def.’s Br.

at 11).

          The ALJ found that plaintiff’s right upper extremity disorder, diabetes mellitus,

obesity, and carpal tunnel syndrome were severe impairments. (T. 32). In conjunction

with his step two analysis, the ALJ also discussed, at length, plaintiff’s reported UTIs.

(T. 33). Specifically, the ALJ acknowledged plaintiff’s medical records indicating that

plaintiff experienced urologic symptoms “her entire life,” and was generally prescribed

medications which resolved her infections. (Id.). The ALJ also noted the negative

results of various diagnostic tests, including a cystoscopy and CT scan. (Id.). After

outlining plaintiff’s history of complaints and treatment, the ALJ concluded that based

on the evidence of record, plaintiff’s urologic impairment was generally controlled with

stable treatment, and there was no evidence to support finding that this conditions

caused any significant limitation of plaintiff’s ability to perform basic work activities.

(Id.).

          The ALJ’s decision reflects a detailed analysis of plaintiff’s reported urologic

symptoms and the objective evidence of record. Notably, plaintiff did not identify UTIs

as a basis for disability in her initial application. (T. 97). Furthermore, plaintiff did not

report any urologic issues to Dr. Prezio at her December 23, 2015 consultative

examination, even though she was treated for complaints of UTI symptoms on several


                                               10
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 11 of 28


occasions in 2015. (T. 419-22). Throughout 2016, plaintiff only saw her urologist on

one occasion complaining of UTI symptoms and incomplete emptying of her bladder.

(T. 477). Her urinalysis was negative. (Id.). Plaintiff visited her urologist several times

between February 2017 and June 2017, complaining of frequency, urgency, and, at

times, right flank pain. The majority of plaintiff’s test results from these visits were

negative, or inconclusive, for an infection. (T. 461, 465, 469, 473, 666). Plaintiff did

not return to the urologist until April 2018, at which time she was found to suffer from

“stress incontinence,” and was referred for a cystoscopy for further assessment. (T.

659).

        It is well settled that any conflict in the evidence is for the ALJ to resolve, and

where the evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Lucena R. v. Saul, No. 5:18-CV-733

(CFH), 2019 WL 4466988, at *5 (N.D.N.Y. Sept. 18, 2019) (citations omitted). No

treating physician provided an opinion regarding plaintiff’s physical limitations

resulting from UTIs, and the medical evidence suggested that her UTI complaints most

often resolved when treated, with no urinary symptoms between infections. Thus, there

is substantial evidence in the record which supports the ALJ’s determination that

plaintiff’s urologic condition was not a severe impairment during the period of alleged

disability.

        In the alternative, any error by the ALJ in failing to find plaintiff’s UTIs severe

was harmless. It is well settled that the failure to find a specific impairment to be

severe at step two is harmless where the ALJ concludes there is at least one other severe


                                              11
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 12 of 28


impairment, continues with the sequential evaluation, and demonstrates through his

analysis that he adequately considered the evidence related to the non-severe

impairment. Rhondalee T. v. Berryhill, 2019 WL 1100267, at *5 (citing inter alia

Fuimo v. Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013)). Here, the ALJ found

that plaintiff had several severe impairments at step two of his evaluation. He then

continued with the remaining steps of the sequential analysis, and specifically

considered plaintiff’s reported UTI symptoms in doing so. (T. 36). Thus, any error

resulting from the ALJ’s failure to classify plaintiff’s UTIs as severe was harmless, and

remand is not warranted on this basis.

VII. RFC/WEIGHT OF THE EVIDENCE/TREATING PHYSICIAN

      A.     Legal Standards

             1.    RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis. . . .” A “regular

and continuing basis” means eight hours a day, for five days a week, or an equivalent

work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2

(N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)

(quoting SSR 96–8p, 1996 WL 374184, at *2)); Babcock v. Berryhill, No. 5:17-CV-

00580 (BKS), 2018 WL 4347795, at *12-13 (N.D.N.Y. Sept. 12, 2018); Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013); Stephens v. Colvin, 200 F.

Supp. 3d 349, 361 (N.D.N.Y. 2016).

                                            12
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 13 of 28


      In determining a claimant’s RFC, the ALJ must consider objective medical facts,

diagnoses, and medical opinions based on such facts, as well as a plaintiff’s subjective

symptoms, including pain and descriptions of other limitations. 20 C.F.R. §§

404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)); Kirah D. v.

Berryhill, No. 3:18-CV-0110 (CFH), 2019 WL 587459, at *8 (N.D.N.Y. Feb 13, 2019);

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). An ALJ must specify the functions

plaintiff is capable of performing, and may not simply make conclusory statements

regarding a plaintiff’s capacities. Roat v. Barnhart, 717 F. Supp. 2d 241, 267

(N.D.N.Y. 2010); Martone v. Apfel, 70 F. Supp. 2d at 150 (citing Ferraris v. Heckler,

728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen, 737 F. Supp. at 183, Stephens v.

Colvin, 200 F. Supp. 3d 349, 361 (N.D.N.Y. 2016); Whittaker v. Comm’r of Soc. Sec.,

307 F. Supp. 2d 430, 440 (N.D.N.Y. 2004). The RFC assessment must also include a

narrative discussion, describing how the evidence supports the ALJ’s conclusions,

citing specific medical facts, and non-medical evidence. Natashia R. v. Berryhill, No.

3:17-CV-01266 (TWD), 2019 WL 1260049, at *11 (N.D.N.Y. Mar. 19, 2019) (citing

SSR 96-8p, 1996 WL 374184, at *7).

      2.     Weight of the Evidence/Treating Physician

      Under 20 C.F.R. §§ 404.1527(e) and 416.927(e), some issues are not “medical

issues,” but are “administrative findings.” The responsibility for determining these

issues belongs to the Commissioner. See SSR 96-5p, 1996 WL 374183, at *2 (1996).

These issues include whether the plaintiff’s impairments meet or equal a listed


                                           13
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 14 of 28


impairment; the plaintiff’s RFC; how the vocational factors apply; and whether the

plaintiff is “disabled” under the Act. Id. However, in making a determination regarding

disability, the ALJ must weigh all of the evidence of record and carefully consider

medical source opinions, even with respect to issues reserved to the Commissioner.

SSR 96-5p, 1996 WL 374183, at *3.

      In evaluating medical opinions on issues that are reserved to the Commissioner,

the ALJ must apply the factors listed in 20 C.F.R. §§ 404.1527(d) and 416.927(d). The

ALJ must clearly state the legal rules that he applies and the weight that he accords the

evidence considered. Drysdale v. Colvin, No. 14-CV-722, 2015 WL 3776382, at *2

(S.D.N.Y. June 16, 2015) (citing Rivera v. Astrue, No. 10 Civ. 4324, 2012 WL

3614323, at *8 (E.D.N.Y. Aug. 21, 2012) (citation omitted)).

      “Although the treating physician rule generally requires deference to the medical

opinion of a claimant’s treating physician, . . . the opinion of the treating physician is

not afforded controlling weight where . . . the treating physician issued opinions that

are not consistent with other substantial evidence in the record . . . .” Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d

Cir. 2002); 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). If an ALJ decides not to give

the treating source’s records controlling weight, then he must explicitly consider the

four Burgess factors: “(1) the frequen[cy], length, nature, and extent of treatment; (2)

the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a

specialist.” Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (quoting Burgess v.


                                             14
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 15 of 28


Astrue, 537 F. 3d 117, 120 (2d Cir. 2008)). “[T]he ALJ must ‘give good reasons in [its]

notice of determination or decision for the weight [it gives the] treating source’s

[medical] opinion.’ ” Id. at 96 (citing Halloran v. Barnhart, 362 F.3d at 32). Should an

ALJ assign less than controlling weight to a treating physician’s opinion and fail to

consider the above-mentioned factors, this is a procedural error. Id. It is impossible to

conclude that the error is harmless unless a “searching review of the record . . . assures

us that the substance of the treating physician rule was not traversed.” Id.

      B.     Application

      Plaintiff’s remaining arguments challenge the ALJ’s evaluation of the opinion

evidence of record, and whether such evidence adequately supported the ALJ’s RFC

determination for modified light work. (Pl.’s Br. at 13-21).

             1.    Consultative Examiner Joseph Prezio, M.D.

      On December 23, 2015, Dr. Prezio performed a one-time orthopedic examination

of plaintiff. In his report, Dr. Prezio noted plaintiff’s history of numbness and tingling

in both hands; her previous carpal tunnel release; and her shoulder surgery, elbow

surgery, and trigger finger release, each performed earlier in 2015. (T. 419). He also

acknowledged plaintiff’s hypertension and asthma, which were under control, as well

as her diabetes, which was “a little bit off.” (T. 419). Plaintiff reported to him her

ability to “do most things around the house.” (T. 420).

      Dr. Prezio’s physical examination of plaintiff revealed generally unremarkable

findings. Plaintiff exhibited a normal gait and station, with full range of motion

throughout her spine and lower extremities. (T. 420-21). Plaintiff also exhibited full


                                            15
        Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 16 of 28


range of motion in her upper extremities, including her shoulders, elbows, forearms,

wrists and fingers. (T. 420). She measured full strength in her proximal and distal

muscles. (T. 421). Plaintiff’s hand and finger dexterity were intact, with a grip

strength “just slightly under” 5/5. Dr. Prezio noted minimal tenderness over both carpal

ligaments, with a sensation of tingling radiating in that region down into the fingers,

“particularly the ulnar distribution to both hands.” (T. 420). Plaintiff retained “the full

ability to zip, button, and tie.” (Id.).

       Based on his findings upon physical examination, Dr. Prezio opined that plaintiff

had mild limitations with respect to engaging in any fine and gross manipulation of

both hands. (T. 421). He further opined that plaintiff needed to avoid respiratory

irritants. (Id.).

       In evaluating the opinion evidence of record, the ALJ gave Dr. Prezio’s opinion

“great weight, but recognize[d] that the [plaintiff’s] asthma is well controlled with

treatment as needed, and . . . she recently underwent carpal tunnel surgery on the left.”

(T. 38). Notably, Dr. Prezio’s statement is the only opinion of record regarding

plaintiff’s physical functional limitations.

       Plaintiff’s basis for arguing that the ALJ improperly relied on Dr. Prezio’s

opinion in crafting an RFC determination is twofold. First, plaintiff contends that the

consultative examiner’s opinion is vague, and his opined “mild limitations” for fine and

gross manipulation were an insufficient basis to conclude that plaintiff could perform

substantial gainful employment. (Pl’s Br. at 15). In support of her argument, plaintiff

distinguishes her case from those such as Johnson v. Colvin, 669 F. App’x 44 (2d Cir.


                                               16
           Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 17 of 28


2016).1 Instead, plaintiff maintains that her case is comparable to those in which the

Second Circuit has rejected an ALJ’s reliance on similarly vague opinions, citing Selian

v. Astrue, 708 F. 3d 409 (2d Cir. 2013) as example. In Selian, the Second Circuit

reversed a denial of benefits where the consultative examiner opined that plaintiff

“should be able to lift . . . objects of a mild degree of weight on an intermittent basis.”

Id. at 421. The Court properly found that the meaning behind this remarkably vague

opinion was “left to the ALJ’s sheer speculation.” Id.

       Despite plaintiff’s contention, this case is distinct from Selian because Dr. Prezio

did not proffer an opinion so “remarkably vague” as to leave the ALJ to speculate to its

actual meaning. Here, Dr. Prezio’s qualification of “mild” specifically addressed the

degree of limitation plaintiff suffered with respect to her fine and gross manipulation.

Courts within this district have consistently held that similar opinions citing a “mild”

degree of limitation support an RFC findings that a claimant is capable of light work.

See, e.g., Gerry v. Berryhill, No. 17-CV-7371, 2019 WL 955157, at *3 (E.D.N.Y. Feb.

26, 2019) (consultative examiner’s opinion for “mild” to “moderate” limitations

constituted substantial evidence in support of the ALJ’s RFC determination that

plaintiff could perform “light” work); DeFreece v. Colvin, No. 12 Civ. 4641, 2013 WL

4028154, at *6 (S.D.N.Y. Aug. 8, 2013) (consultative examiners’ findings of “mild”

limitations in plaintiff’s functional abilities, including “mild limitations to fine motor

movements,” were a “plainly sufficient” basis for the ALJ’s conclusion that plaintiff


       1
        Plaintiff represents that, in Johnson, the Second Circuit held an ALJ may rely upon a vague
opinion like the one at issue in her case, however “that reliance must include references to other
evidence in the record supporting the ALJ’s RFC determination.” (Pl.’s Br. at 15).

                                                  17
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 18 of 28


could perform light work); Colon-Sanchez v. Commissioner, No. 5:14-CV-0705

(TJM/DEP), 2016 WL 638816 at *7 (N.D.N.Y. Jan. 25, 2016) ( RFC determination that

plaintiff could perform a full range of light work was “well supported” where it drew

support from the consultative examination which found only mild-to-moderate

limitations in plaintiff’s ability to lift, carry, push and pull) (report recommendation),

adopted, 2016 WL 632548 (N.D.N.Y. Feb. 17, 2016).

      Moreover, Dr. Prezio did not merely opine that plaintiff had “mild limitations.”

Rather, Dr. Prezio’s opinion reflects a thorough physical examination of plaintiff, and

contains a specific report of that examination. See Ashby v. Astrue, No. 11-CV-02010,

2012 WL 2477595, at *12 (S.D.N.Y. Mar. 27, 2012) (ALJ did not err by relying on

opinion evidence contained in consultative examiner’s report utilizing the terms

“moderate” and “mild,” where the report also “evidence[d] a thorough physical

examination of plaintiff and include[d] a highly specific report of the examination”)

(report and recommendation), adopted, 2012 WL 2367034 (S.D.N.Y. June 20, 2012).

After discussing plaintiff’s medical and social history, identifying her current

medications, and describing her activities of daily living, Dr. Prezio directly examined

plaintiff’s ability to function in the various domains in which she alleged to be limited.

Specifically, Dr. Prezio documented plaintiff’s degree of fine motor dexterity, grip

strength, upper extremity strength, and noted her minimal tenderness and reported

tingling sensation. (T. 420-21). He also reported her sustained “full ability” to zip,

button and tie. Cf. Leonard v. Saul, No. 5:18-CV-993 (DNH/CFH), 2020 WL 896904,

at *6 (N.D.N.Y. Feb. 25, 2020) (rejecting ALJ’s reliance on “mild” to “moderate”


                                             18
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 19 of 28


limitations opined by consultative examiner due to lack of other qualifying factors in

the examiner’s report) (report and recommendation), adopted, 2020 WL 1169400

(N.D.N.Y. Mar. 11, 2020). In light of his specific findings, the use of the terms “mild”

by Dr. Prezio to describe plaintiff’s fine and gross motor limitations is not vague, and

supports the ALJ’s RFC determination for modified light work.

      Next, plaintiff argues that Dr. Prezio’s opinion does not constitute substantial

evidence for the ALJ’s RFC determination crafted over two years after the opinion was

rendered. (Pl.’s Br. at 16). “A medical opinion may become stale if the claimant’s

condition deteriorates after the opinion is rendered and before the ALJ issues his

decision.” Maxwell H. v. Comm’r of Soc. Sec., No. 1:19-CV-0148 (LEK/CFH), 2020

WL 1187610, at *5 (N.D.N.Y. Mar. 12, 2020) (quoting Clute ex rel. McGuire v.

Comm’r of Soc. Sec., No. 18-CV-30, 2018 WL 6715361, at *5 (W.D.N.Y. Dec. 21,

2018)). By itself, “[a] gap of time between when an opinion is rendered and the

disability hearing and decision does not automatically invalidate that opinion, but a

meaningful chan[ge] in the plaintiff’s condition during that gap will do so.” Id.

(internal quotations and citations omitted).

      Here, there is no evidence of an intervening event, such as a new injury, or

significant deterioration of the existing conditions, to render the consultative

examiner’s opinion stale. Dr. Prezio’s physical examination of plaintiff took place after

her shoulder, elbow, and trigger finger surgeries in 2015. Dr. Prezio specifically took

these procedures into consideration in rendering his opinion of plaintiff’s functional

limitations, along with plaintiff’s diagnosis of bilateral carpal tunnel syndrome. Dr.


                                               19
            Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 20 of 28


Prezio’s opinion regarding plaintiff’s functional limitations draws support from

plaintiff post-operative medical records throughout 2015, indicating substantial healing

and improvement of her condition.2

        Moreover, plaintiff has failed to demonstrate that her condition deteriorated to

the extent that it would no longer comport with the limitations Dr. Prezio suggested,

and which the ALJ ultimately considered in the RFC finding. There is no evidence that

plaintiff treated for impairments to her upper extremities at any time throughout 2016;

in fact, she denied extremity weakness, numbness, or joint pain to her primary care

physician in March 2016. (T. 526). Plaintiff had ulnar nerve surgery on her right

elbow on February 24, 2017, however during her pre-operative visit, she denied

weakness or numbness in her extremities, and her physical examination revealed

normal findings. (T. 512- 13). As of April 2017, she reported that her right upper

extremity was “doing well” with no numbness or tingling; however she reported

recurrent numbness and tingling in her left upper extremity. (T. 651). Notably,

plaintiff denied these same symptoms at other times throughout 2017, and her physical

examinations revealed generally normal neurologic and extremity examinations. (T.

471, 633, 638, 692). A nerve conduction study of plaintiff’s left arm was performed on


        2
         See T. 362 (2/10/15 - Plaintiff is seen in the office for status post-right shoulder surgery . . . she
is noted to be doing very well on her own with range of motion exercises.); T. 364 (2/23/15 - Plaintiff
presented for follow up post-right shoulder surgery . . she is reported to have done “very well” with her
shoulder surgery and is “pleased with the results.”); T. 371 (4/17/15 - Plaintiff presented for status
post-right trigger finger release. At seven days post-op she reported to be doing well and “has not had
any triggering of the right long finger.”); T. 374 (5/14/15 - Plaintiff “has done very will with her
shoulder [surgery]. . . [she] is very happy . . . [and] much more comfortable.”); T. 368 (10/6/15 -
Plaintiff is “one week post-[right elbow surgery]. She is doing extremely well with range of motion
and pain control.”).

                                                      20
           Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 21 of 28


September 25, 2017, revealing moderate left carpal tunnel syndrome. (T. 609, 646).

After the study, plaintiff complained of “rather severe numbness and tingling” in her

left hand, however physical examination by treating orthopedist Dr. Goldstock revealed

primarily unremarkable objective findings. (T. 644). Dr. Goldstock ultimately referred

plaintiff for a revision left carpal tunnel release on December 11, 2017. (T. 646).

There is no medical evidence of record documenting that the procedure took place, or

discussing its results.3

       Dr. Prezio’s opinion is not stale merely because it pre-dates other evidence in the

record, where, as here, “the subsequent evidence does not undermine [Dr. Prezio’s]

conclusions.” Healy v. Comm'r of Soc. Sec., No. 1:18-CV-00624, 2020 WL 1428931,

at *4 (W.D.N.Y. Mar. 24, 2020) (quoting Hernandez v. Colvin, No. 15-CV-6764, 2017

WL 2224197, at *9 (W.D.N.Y. May 22, 2017)). Dr. Prezio’s medical source statement

shows that he considered plaintiff’s complaints of ongoing numbness and tingling in

both extremities, and his opinion as to plaintiff’s mild limitations followed his

diagnosis of bilateral carpal tunnel syndrome. (T. 419, 421). Moreover, although Dr.

Prezio’s opinion was based on only part of the overall administrative record, a

substantial number of treatment notes prepared after his opinion (discussed above)

reflect substantially similar objective findings.

       With respect to plaintiff’s condition after her carpal tunnel release in 2018, it is


       3
         At her second administrative hearing on May 10, 2018, plaintiff’s counsel reported that
plaintiff was recovering from additional surgery on her left carpal tunnel. (T. 61). The record also
includes a March 8, 2018 note from plaintiff’s primary care physician, at which time plaintiff had a
pre-operative evaluation for her pending left carpal tunnel release. (T. 710). At that time, plaintiff
reported “no weakness, no numbness. . . [and] no tingling.” (T. 712).

                                                    21
           Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 22 of 28


not the court’s function to make fact findings or determine de novo whether the

plaintiff is or was disabled from evidence that was not before the agency. See Petrie v.

Astrue, 412 F. App’x 401, 403 (2d Cir. 2011) (citing inter alia Pratts v. Chater, 94 F.3d

34, 37 (2d Cir. 1996)). Therefore, to the extent that plaintiff has argued that her

functional limitations have increased since the date of the ALJ’s August 2, 2018

decision, she may want to consider filing a new application for benefits to address these

issues, if she has not done so already. Quinlivan v. Comm’r of Soc. Sec., No.

08-CV-1175 (MAD/VEB), 2011 WL 2413491, at *8 (N.D.N.Y. May 23, 2011) (if the

plaintiff suffered an aggravation of an impairment after the ALJ’s decision, the proper

remedy would be to submit a new application). Nevertheless, this court finds that Dr.

Prezio’s opinion was not stale and provided substantial evidence for the ALJ’s

conclusion that plaintiff was capable of modified light work during the alleged period

of disability.

                 2.   Anja Salamack, NPP4

       On May 25, 2017, plaintiff initiated mental health counseling with Anja

Salamack, NPP (“NP Salamack”) for complaints of increased anxiety and trouble

sleeping. (T. 485). Plaintiff proceeded to meet with NP Salamack one-to-two times per

month between May 2017 and April 2018, with some month-long gaps in treatment.

(T. 488, 490, 492, 494, 496, 681, 683, 685, 687, 689).

       On December 18, 2017, NP Salamack prepared a Mental Residual Functional



       4
        NPP is an abbreviation for Psychiatric Nurse Practitioner. See Saxon v. Astrue, 781 F. Supp.
2d 92, 101 n. 9 (N.D.N.Y. Mar. 4, 2011).

                                                  22
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 23 of 28


Capacity Form on behalf of the plaintiff. (T. 642). NP Salamack opined that plaintiff

was precluded from performing the form’s 12 listed mental activities for 20% or more

of an eight-hour work day, which correlated with plaintiff being off task for 80 minutes

per day. (Id.). Plaintiff argues that the ALJ improperly discounted the opinion of NP

Salamack, who enjoyed a longitudinal treating relationship with plaintiff and provided

the only medical opinion regarding plaintiff’s mental functional abilities.

      Under 20 C.F.R. §§ 404.1527 and 416.927, an ALJ is required to weigh and

evaluate “every medical opinion.” Controlling weight may be given to a “treating

source’s medical opinion on the issue(s) of the nature and severity” of a claimant’s

impairments if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence” in the

record. A “treating source” is a claimant’s “own acceptable medical source who

provides . . . medical treatment or evaluation and who has, or has had, an ongoing

treatment relationship” with a claimant. Id. at §§ 404.1527(a)(2), 416.927(a)(2). Under

the Social Security Ruling (“SSR”) 06-03p, the regulation applicable to plaintiff’s

claim, “nurse practitioners are not considered ‘acceptable medical sources,’ and their

opinions are therefore not ‘entitled to any particular weight.’ ” Irene v. Berryhill, No.

6:18-CV-00038 (BKS), 2019 WL 1349560, at *21 (N.D.N.Y. Mar. 26, 2019) (quoting

Wynn v. Comm’r of Soc. Sec., 342 F. Supp. 3d 340, 345 (W.D.N.Y. 2018)).

“Nevertheless, an ALJ should consider evidence from ‘other sources,’ such as nurse

practitioners, on important issues like the severity of an impairment and any related

functional effects.” Id. (citing Coger v. Comm’r of Soc. Sec., 335 F. Supp. 3d 427, 432


                                            23
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 24 of 28


(W.D.N.Y. 2018)).

      Here, the ALJ considered NP Salamack’s opinion at length, ultimately affording

it “very little weight.” (T. 34-35). He acknowledged that NP Salamack was a

psychiatric nurse practitioner, and outlined plaintiff’s history of mental health treatment

with her. (T. 34). However, in support of the limited weight afforded to her opinion,

the ALJ noted that NP Salamack merely checked boxes on a form, and did not provide

any reasons or clinical findings to support her severe limitations. (T. 35). The ALJ

also pointed out that NP Salamack’s treatment notes lacked any objective findings to

support her assessment. (Id.). Last, he found NP Salamack’s GAF assessments to be

inconsistent with the evidence of record. (Id.).

      The court finds no error in the ALJ’s assessment of NP Salamack’s opinion. The

ALJ did not identify plaintiff’s mental impairments as severe in step two of the

disability analysis, and plaintiff does not argue that the ALJ erred in this respect. She

does, however, argue that, based on NP Salamack’s medical opinion, the ALJ should

have incorporated mental limitations into the plaintiff’s RFC. Notwithstanding the

plaintiff’s position, the ALJ sufficiently explained his reasons for providing NP

Salamack’s opinion very little weight. At the outset, the ALJ accurately noted that NP

Salamack’s opinion took the form of a checklist with no narrative support and was, by

its nature, of “limited evidentiary value.” Faith Grace P. v. Saul, No. 5:18-CV-781

(DJS), 2019 WL 4305484, at *4 (N.D.N.Y. Sept. 11, 2019) (quoting Scitney v. Colvin,

41 F. Supp. 3d 289, 301 (W.D.N.Y. 2014)).

      However, the format of NP Salamack’s opinion was not the only basis considered


                                            24
           Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 25 of 28


in affording it limited weight, but one of many identified by the ALJ. For example, the

ALJ also discussed the lack of objective findings in NP Salamack’s own treatment

notes that would support such restrictive limitations. It is appropriate for an ALJ to

afford limited weight to an opinion where it is “ inconsistent with [the source’s]

examination findings.” Coger v. Comm’r of Soc. Sec., 335 F. Supp. 3d 427, 434

(W.D.N.Y. 2018) (quoting Glena v. Colvin, No. 1:15-CV-510, 2018 WL 739096 at *4

(W.D.N.Y. Feb. 6, 2018)). In this case, other than reporting that plaintiff exhibited a

“depressed” mood, NP Salamack documented generally normal mental status findings

upon examination. At plaintiff’s initial evaluation, NP Salamack noted her mental

status as cooperative and attentive, with a normal mood5 and appropriate affect. (T.

485). Her though processes were clear and organized, and she exhibited normal

attention, intact insight and judgment, and good impulse control. (Id.).

       Plaintiff’s subsequent psychiatric examinations revealed that she was

consistently oriented to person, place, and time; with fluent speech and clear words.

Her thought processes were coherent, and insight was good. NP Salamack indicated

that there were signs of obsessive and compulsive thoughts; however plaintiff did not

suffer from illusions or hallucinations. Her recent and remote memory was intact,

along with her cognitive functions. Plaintiff could consistently perform simple

calculations and understand proverbs. Despite her depressed mood, her affect was

appropriate and there were no loose associations. (T. 489, 491, 493, 495, 497, 682,



       5
        The initial evaluation report is internally inconsistent, as it subsequently states that plaintiff
presented with a depressed mood. (T. 486).

                                                     25
          Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 26 of 28


684, 686, 688, 690).

      It was not improper for the ALJ to conclude that objective medical findings by

NP Salamack offered no support for her assessment that plaintiff was severely limited.

This is especially true considering the normal psychiatric examination results

documented by plaintiff’s other healthcare providers during the alleged period of

disability.6 See Torbicki v. Berryhill, No. 17-CV-386, 2018 WL 3751290, at *4

(W.D.N.Y. Aug. 8, 2018) (ALJ properly afforded opinion of social worker “little

weight” because she was not an acceptable medical source, she completed a check-box

form in rendering her opinions, and her opinion conflicted with other medical evidence

in the record).

      Furthermore, the ALJ considered plaintiff’s activities of daily living and self-

reported functional abilities, which were overwhelmingly inconsistent with the mental

limitations opined by NP Salamack. For example, plaintiff acknowledged that she

could follow spoken and written instructions; had no problem getting along with the

public, co-workers or supervisors; and had no limitations with her attention or memory.

(T. 248-49). Plaintiff also stated that, with a few exceptions, she could perform

household chores, drive her car, walk the dog, shop for groceries, and prepare daily

meals. (T. 248-257). Plaintiff’s admitted ability to perform these activities is directly

contradicted by NP Salamack’s opinion that plaintiff was severely limited in her ability

to understand, remember, and carry out very short and simple instructions; maintain

sufficient attention and concentration to appropriately complete tasks in a timely


      6
          See T. 341, 348, 355, 459, 467, 471, 479, 513, 527, 664, 713.

                                                    26
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 27 of 28


manner; work in coordination with or proximity to others without being unduly

distracted; accept instructions and respond appropriately to criticism from supervisors;

and interact appropriately with the general public. (T. 642). The ALJ properly

considered plaintiff’s statements regarding her activities as another reason for the

limited weight afforded NP Salamack’s opinion. See Harrington v. Colvin, No. 14-CV-

6044P, 2015 WL 790756, at *16 (W.D.N.Y. Feb. 25, 2015) (ALJ properly discounted

medical opinion where it assessed limitations that were, among other things,

inconsistent with admissions claimant had made concerning his activities of daily

living); Evans v. Comm’r of Soc. Sec., 110 F. Supp. 3d 518, 536 (S.D.N.Y. June 24,

2015) (substantial evidence supported ALJ’s decision to accord limited weight to

severe limitations contained in medical opinion that were “not supported and

inconsistent with” the plaintiff’s “wide array of activities of daily living”).

      Finally, the ALJ did not err in affording limited weight to the plaintiff’s GAF

scores as reported by NP Salamack. (T. 35). “The Social Security Administration has

explained that ‘[u]nless [a] clinician clearly explains the reasons behind his or her GAF

rating, and the period to which the rating applies, it does not provide a reliable

longitudinal picture of the claimant’s mental functioning for a disability analysis.’”

Estrella v. Berryhill, 925 F.3d 90, 97 (2d Cir. 2019) (quoting U.S. Soc. Sec. Admin.,

Office of Disability Programs, AM-13066, Global Assessment of Functioning (GAF)

Evidence in Disability Adjudication (Oct. 14, 2014)). Not only do NP Salamack’s

ratings lack any explanation, there is no other evidence of record supporting the

severity of the scores documented in her treatment notes.


                                             27
       Case 1:19-cv-00710-ATB Document 13 Filed 05/21/20 Page 28 of 28


      In this case, the ALJ thoroughly discussed and considered NP Salamack’s

opinion, and his reasons for affording it limited weight were proper and supported by

the record. Thus, the court finds no error in the ALJ’s decision to omit additional

mental limitations from plaintiff’s RFC. See Piotrowski v. Comm’r of Soc. Sec., No.

18-CV-6075, 2019 WL 2266797, at *5 n. 4 (W.D.N.Y. May 28, 2019) (“An ALJ may

give less than controlling weight to a non-acceptable medical source where, as here, he

adequately addresses and discusses the opinion.”) (citing Saxon v. Astrue, 781 F. Supp.

2d 92, 104 (N.D.N.Y. 2011)).

      WHEREFORE, based on the findings above, it is hereby

      ORDERED, that the decision of the Commissioner is AFFIRMED and this case

DISMISSED, and it is

      ORDERED, that the Clerk enter judgment for DEFENDANT.



Dated: May 21, 2020




                                            28
